Citation Nr: 0614880	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-25 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied the 
veteran's claim seeking entitlement to service connection for 
post-traumatic stress disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.

REMAND

The veteran's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD 
specifically requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran served in Vietnam from June 1966 to June 1967 as 
an airframe repairman with the 128th Assault Helicopter 
Company, 393rd Transportation Detachment.  In a statement 
submitted November 2002, he identified three stressors 
related to his foreign service: the enemy shooting into his 
compound which resulted in fellow soldiers being hit; mortar 
attacks which wounded and killed fellow soldiers; and having 
to wash blood out of helicopters prior to repair.  The 
veteran did not provide further detail regarding those 
events, and he did not provide dates of their occurrence.  
Without sufficient identifying information as required by 
38 C.F.R. § 3.159(c)(2)(i), the RO took no steps to verify 
the alleged stressors and denied his claim.

In his substantive appeal, filed May 2004, the veteran 
indicated that a mortar attack took place around Christmas 
1966.  In light of this new information, the Board finds it 
necessary to remand the matter to allow for further 
development and attempted verification of the claimed 
stressors.

On remand, the veteran should be provided with another 
opportunity to proffer information regarding his stressors, 
including dates, places, detailed descriptions of the 
events, his service units, duty assignments, and the names 
and other identifying information of any individuals 
involved.  The veteran should be informed of the appropriate 
time frame he must provide for the stressors if he cannot 
supply a specific date.  Once any additional information has 
been submitted, the veteran's file should be reviewed and a 
summary prepared of all of his claimed stressors.  The 
summary, a copy of the veteran's DD-214, and copies of any 
service personnel records associated with the claims folder 
should then be sent to the US Army and Joint Services 
Records Research Center (JSRRC) so an attempt at 
verification can be made.

The Board notes that in the veteran's November 2002 
statement, he reported he received treatment for stress in 
1992 from Dr. C.S. and treatment for depression in 1998 from 
Dr. D.B.  On remand, appropriate steps should be taken to 
obtain those medical records.
 
If any of the veteran's stressors are verified, and after any 
additional evidence has been submitted, he should be provided 
with a VA examination to determine whether he currently 
suffers from PTSD as a result of the verified stressor(s).  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
issues are involved in the present appeal, on remand the 
veteran must be provided with proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
informs him that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective 
date.

In his May 2004 substantive appeal, the veteran 
requested that his representation be changed to Disabled 
American Veterans.  There is, however, no related 
appointment form associated with the claims folder.  On 
remand, steps should be taken to ensure that the veteran 
completes and submits the required document assigning 
power of attorney.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should undertake any additional 
development and/or notification deemed 
necessary for a full and fair 
adjudication of this case as required 
by recent Court decisions and updated 
agency protocol.  In particular, the 
veteran must be sent a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
The notice should also address the 
division of responsibilities between 
the VA and the veteran for obtaining 
evidence, and it should request that 
the veteran submit "any" evidence in 
his possession that is relevant to his 
claim.

2.	Appropriate steps should be taken to 
ensure that the veteran completes and 
submits the required form reflecting 
his change of representation to 
Disabled American Veterans.  The form 
should be associated with the claims 
folder.

3.	The veteran should be afforded another 
opportunity to provide information 
regarding his alleged stressors.  He 
should be sent a letter informing him 
of the need for specific information 
regarding the stressors and instructing 
him to provide, to the extent possible, 
relevant dates, places, detailed 
descriptions of the events, his service 
units, duty assignments, and the names 
and other identifying information of 
any individuals involved.  The veteran 
should be informed of the appropriate 
time frame he must provide for the 
alleged stressors if he cannot supply a 
specific date.

4.	Once the information is received, the 
AMC should review the file and prepare 
a summary of all of the claimed 
stressors, including the alleged mortar 
attack around Christmas 1966.  This 
summary must be prepared regardless of 
whether the veteran provides the 
additional information requested above.  
The AMC should then draft a letter 
asking the US Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information that 
might corroborate the veteran's 
asserted in-service stressors.  The 
JSRRC should be given the following: a 
copy of the aforementioned summary, a 
copy of the veteran's DD-214, and any 
service personnel records obtained 
showing service dates, duties, and 
units of assignments. 

5.	If the JSRRC requests more specific 
descriptions of the stressors in 
question, the veteran must be notified 
and requested to provide the necessary 
information.
 
6.	Appropriate action should be taken to 
obtain the medical records regarding 
treatment the veteran received for 
stress in 1992 from Dr. C.S. and 
treatment for depression in 1998 from 
Dr. D.B., as identified in his November 
2002 Statement In Support of Claim 
form.

7.	After additional records, if any, have 
been obtained, and if and only if any 
stressors are verified as a result of 
the requested development, the veteran 
should be scheduled for a VA 
psychiatric examination.  The claims 
folder and a copy of this REMAND must 
be made available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folder was reviewed including the 
service medical records which include a 
consultation by a psychologist dated in 
July1965.  The examiner should report 
whether a diagnosis of PTSD based on a 
finding of a credible/verified stressor 
can be made under the criteria of the 
DSM-IV.  If the veteran's 
symptomatology is indicative of PTSD, 
the examination report should include a 
response to the following item:

State a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's PTSD is the result of 
his exposure to the 
credible/verified stressor(s) in 
service, as opposed to being due 
to some other factor or factors.  
(The term "at least as likely as 
not" does not mean within the 
realm of medical possibility, but 
rather that the medical evidence 
both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.)  The veteran has 
contended that his mental state at 
the time of the July 1965 
consultation in service by a 
psychologist rendered him more 
vulnerable to the stressful events 
of service in Vietnam than he 
otherwise would have been and that 
this contributed to the effect the 
daily stresses of a combat zone 
had on him.  In rendering the 
opinion, the examiner should 
address the effect, if any, that 
the veteran's mental state before 
being sent to Vietnam had on him.  

8.	Thereafter, the claims folder should be 
reviewed to ensure that the foregoing 
requested development has been 
completed.  In particular, the 
examination report must be looked at to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, corrective 
procedures should be implemented.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

9.	After an appropriate period of time, or 
after the veteran indicates he has no 
further evidence to submit, his claim 
for entitlement to service connection 
for PTSD must be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case (SSOC) which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  He 
should be given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

